Citation Nr: 0214740	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 1, 1999, 
for the payment of additional compensation on account of a 
dependent spouse, based on accrued benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for 20 years and retired in 
July 1973.  He died on September [redacted], 1999.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
effective date prior to March 1, 1999, for the payment of 
additional compensation on account of a dependent spouse, 
based on accrued benefits.

In September 2001, a Travel Board hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  

The Board undertook additional action on the aforementioned 
issue, pursuant to 38 C.F.R. § 19.9(a)(2)).  The appellant 
veteran was notified in July 2002, and provided 60 days to 
submit additional evidence or argument in response to the new 
evidence.  She indicated that she had no further evidence or 
argument to present.  

The appellant is not represented in this case.  

This case is now ready for appellate review.  



FINDINGS OF FACT

1.  The veteran died in September 1999, and the appellant 
filed a claim for accrued benefits in October 1999.

2.  Associated with the claims file at the time of the 
veteran's death was a February 1994 letter from the RO 
indicating that a veteran who had 30 percent or more service-
connected disability benefits was entitled to additional 
compensation benefits for a wife; the veteran's February 1999 
Declaration of Status of Dependents, indicating that he was 
married; and a letter from the RO indicating that his 
disability compensation was amended to include additional 
benefits for his spouse, effective March 1, 1999.   


CONCLUSION OF LAW

An effective date earlier than March 1, 1999, for an 
additional dependency allowance on account of a dependent 
spouse based on accrued benefits is not warranted.  
38 U.S.C.A. §§ 5110 (f), 5121 (West 1991); 38 C.F.R. §§  
3.401(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of actual and constructive evidence in the file 
at the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the spouse 
of the veteran.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2002).  See generally, Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  

Effective dates for an award of additional compensation on 
account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if proof of dependents is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. 5110§ (f).  In general, payment of 
monetary benefits based on an award or an increased award of 
compensation, may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective 
as provided under 38 U.S.C.A § 5110 or such other provision 
of law.  38 U.S.C.A. § 5111(a).  

In this case, the veteran provided VA with a copy of his 
marriage certificate and a declaration of marital status in 
November 1954 in connection with establishing his wife as a 
dependent for subsistence allowance for training purposes.  
At that time, the veteran's combined rating for service 
connection was noncompensable.  By rating decision of April 
1971, the veteran was awarded a combined 10 percent 
evaluation for his service-connected disabilities.  At the 
time of his initial grant of a combined 10 percent rating, in 
order for a veteran to receive an additional compensation 
allowance for his dependents, his combined disability 
evaluation had to be at least 50 percent.  He was informed of 
this requirement.  In October 1978, the Veterans' Disability 
Compensation and Survivors Benefit Act was approved.  This 
act, effective October 1, 1978, changed the percentage 
necessary to receive additional dependency compensation from 
50 percent to 30 percent.  However, the veteran still did not 
have a rating of at least 30 percent to warrant additional 
compensation for a dependent spouse.  By rating decision of 
February 1994, the veteran's combined rating evaluation for 
his service-connected disabilities was increased to 
60 percent, effective December 1992.  The veteran was also 
notified at that time that he was entitled to receive 
additional compensation for a wife if he was receiving 
30 percent or more disability benefits.  He was told that the 
monthly payments shown included additional compensation 
payable for any dependents already established.  He was also 
notified that he would not receive VA compensation at the 
same time as service retired pay unless he signed a waiver of 
his retired pay.  No monthly payments were shown at that time 
because he had not waived his service retired pay.  Moreover, 
he also had not at that time established any dependents for 
compensation benefits.  In April 1994, he requested waiver of 
service retired pay.  He made no mention of additional 
compensation for a wife.  

In February 1999, a Declaration of Status of Dependents was 
received by VA.  This declaration indicated, in pertinent 
part, that the veteran was married to the appellant in 
April 1954.  The form indicated that if a marriage record had 
been previously submitted, another copy need not be 
furnished.  In March 1999, the veteran was notified by letter 
from the RO that his disability compensation award had been 
amended to include additional benefits for his spouse.  

In September 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  She stated that she 
and the veteran were married since April 1954.  She indicated 
that the veteran became ill in 1992 and effective 1992, his 
disabilities became 60 percent disabling.  She related that 
the veteran assumed that he was receiving automatic payment 
for a spouse and did not find out that he was not being paid 
additional compensation for a spouse until he was admitted to 
the VA hospital in 1998 or 1999.  She also related that the 
veteran was encouraged by his social worker while he was 
hospitalized to pursue back benefits and he was attempting to 
obtain additional compensation back pay at the time of his 
death.  

Although the appellant claims that a VA hospital social 
worker was assisting the veteran in his attempt to obtain 
back pay benefits, there is no evidence of record at the time 
of his death to that effect.  VA medical records from 
December 1998 until September 1999 that are considered 
constructively of record were obtained and associated with 
the claims folder.  A statement associated with these records 
indicated that no social work records were available.  

A photocopy of a letter bearing no date, reportedly submitted 
by the veteran, was submitted to the undersigned during the 
appellant's Travel Board hearing.  That evidence, not of 
record prior to the veteran's death, can not be accepted as 
evidence for an accrued benefits claim.  Further, in a 
July 2002 note submitted to VA by the appellant, she 
indicates that she did not observe the veteran's admittance 
notes when he was admitted to the VA hospital in June 1999 
for emergency stomach surgery.  However, these records would 
be of no significance to the instant claim as the appellant 
concedes that the veteran was comatose at that time, 
therefore, he could not have filed a claim for an earlier 
effective date.  

None of the evidence of record at the time of the veteran's 
death shows that the veteran made an attempt to establish 
additional compensation for his dependent spouse prior to his 
application filed in February 1999.  The March 1, 1999 date 
was the first day of the calendar month following the month 
in which the award became effective.  It is unfortunate that 
the appellant and the veteran were not aware of the veteran's 
potential eligibility for additional compensation for 
dependents prior to 1999; however, statutory provisions set 
forth the date for retroactivity for awards of such benefits.  
Although the Secretary has the burden to distribute full 
information to eligible veterans regarding all benefits and 
services to which they may be entitled under the laws 
administered by VA, the failure of VA to provide such 
information cannot override statutory provisions set forth as 
to the effective date of awards.  

Based on the foregoing, the claim for an effective date 
earlier than April 1, 1999 for additional compensation for a 
dependent spouse based on accrued benefits is not warranted.  

II.  the Veterans Claims Assistance Act of 2000

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Regulations 
have recently been adopted that effectuate the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
C.F.R. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  The Board finds that the RO has 
essentially complied with the requirements of this Act.  The 
evidence has been developed completely, the appellant has 
testified at a Travel Board hearing in September 2001, and 
she has been given the opportunity to submit argument in 
connection with this appeal.  Further, during the appellant's 
Travel Board hearing, she testified that her husband was 
attempting to pursue additional compensation benefits and was 
encouraged to do so by his VA hospital social worker.  Those 
records were not associated with the claims folder but were 
requested because VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  It is pertinent to point out that 
entitlement to accrued benefits is based on the evidence 
actually and constructively in the file at the date of death.  
The Board therefore finds that VA has complied with all 
obligations to assist the appellant in the development of the 
issue discussed above.


ORDER

Entitlement to an effective date prior to March 1, 1999, for 
the payment of additional compensation on account of a 
dependent spouse, based on accrued benefits is denied.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

